IN THE SUPREME COURT OF THE STATE OF NEVADA

SFR INVESTMENTS POOL 1, LLC, A No. 79290
NEVADA LIMITED LIABILITY
COMPANY,

Appellant,

VS.

BANK OF NEW YORK MELLON, F/K/A Fr ILE }
BANK OF NEW YORK, AS TRUSTEE,

IN TRUST FOR REGISTERED
HOLDERS OF CWABS, INC., ASSET-
BACKED CERTIFICATES, SERIES
2005-IM3, A/K/A THE BANK OF NEW
YORK MELLON, F/K/A THE BANK OF
NEW YORK AS TRUSTEE FOR
CERTIFICATEHOLDERS CWABS, IN.
ASSET-BACKED CERTIFICATES,
SERIES 2005-IM3,

Respondent.

 

 

 

ORDER OF AFFIRMANCE
This is an appeal from a district court final judgment in a
judicial foreclosure and quiet title action. Eighth Judicial District Court,
Clark County; Eric Johnson, Judge.!
The district court granted judgment for respondent, concluding
that the first deed of trust survived the HOA’s 2013 foreclosure sale. As the
basis for its conclusion, the district court found that respondent’s agent

(Miles Bauer) tendered the superpriority portion of the HOA’s lien such that

 

1Pursuant to NRAP 34(f)(1), we have determined that oral argument
is not warranted in this appeal.

Supreme Court
OF
Nevapa

(0) 197A ESD 2727-16082

 

 

 
Supreme Court
OF
Nevapa

(0) EMTA 503 P.3d 299
(2022), wherein we held that NRS 11.220’s four-year limitations period
governs a deed of trust beneficiary’s quiet title claim in situations such as
in this case. Thus, under Thunder Properties, respondent's 2015 quiet title
claim was timely under any conceivable accrual date of NRS 11.220’s
limitations period. See id. at 306 (“[T]he statute of limitations should not
run against a lienholder until it has something closely analogous to ‘notice
of disturbed possession,’ such as repudiation of the lien.” (quoting Berberich
v. Bank of Am., N.A., 136 Nev. 93, 97, 460 P.3d 440, 443 (2020))).
Consequently, the district court correctly determined that respondent's
quiet title claim was timely.2 See Holcomb Condos. Homeowners’ Ass'n v.
Stewart Venture, LLC, 129 Nev. 181, 186-87, 300 P.38d 124, 128 (2013)
(“[T]he application of the statute of limitations is a question of law that this
court reviews de novo.”); Winn v. Sunrise Hosp. & Med. Cir., 128 Nev. 246,
253, 277 P.3d 458, 463 (2012) (“The appropriate accrual date for the statute

of limitations is a question of law only if the facts are uncontroverted.”

 

2Insofar as appellant suggests that respondent needed to specifically
plead “tender” as a “claim” in its complaint or reference “tender” therein, we
are not persuaded, at least under the facts of this case.

 

 

 
(internal alteration and quotation marks omitted)). In light of the
foregoing, we

ORDER the judgment of the district court AFFIRMED.?

 

Parraguirre

pAotc8, wd.

Hardesty

 

cc: Hon. Eric Johnson, District Judge
Eleissa C. Lavelle, Settlement Judge
Hanks Law Group
Wright, Finlay & Zak, LLP/Las Vegas
Eighth District Court Clerk

 

3The Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.

Supreme Court
OF
Nevapa

(O) TMTA RE 3